Notice of Allowability
Entry of amendment after allowance
The amendment to the specification filed on 8/13/2021 under 37 CFR 1.312 has been entered.
Claim Status
Newly added claims 13-35 were pending, and claims 1-12 were cancelled in this continuation reissue application of application 13/918,809 (the parent reissue) of U.S. Patent No. 7,962,549 (hereinafter “the ‘549 patent” issued from application no. 12/839,311 (hereinafter “the ‘311 application”).  Claims 13, 24, and 35 were further amended in amendment filed 7/26/2021 consistent with the support shown in the specification of the ‘549 patent col. 4: 22-40 and col. 6:31-50, thereby overcoming the 112 1st paragraph rejection.  A notice of allowance was subsequently mailed on 8/12/2021.  Upon entry of Applicant’s after-allowance amendment filed 8/13/2021, the specification has been amended and claims 13-35 remain pending as filed in Applicant’s prior response.  
Information Disclosure Statement
The information disclosure statement filed 8/17/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 13-35 remain allowed for the same reasons indicated in the notice of allowance mailed 8/12/2021:
communicates directly with the client device over a communication network connection; and receives game performance data from the first client device via the communication network connection that continues while the first client device is connected to the game server; wherein the lobby server and game server do not directly communicate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/WHC/
Primary Examiner, Art Unit 3992

/H.B.P/Supervisory Patent Examiner, Art Unit 3992